DETAILED ACTION

This action is in response to the application filed on 9/18/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  	Regarding claim 7, it’s not clear as to what is meant by the limitation “a synchronous rectifier control output of a conventional buck converter controller”. For the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US Patent 6989997). 	Regarding claim 1, Xu et al. discloses (see fig. 2-4D) a DC-DC power converter having an input (input to Q1) configured to receive an input voltage (Vin) from a source (source producing Vin) and an output (output to load) configured to deliver an output voltage to a load (output voltage from converter to the load), the power converter by transferring energy stored in the inductance of the resonant circuit to a capacitor of the resonant circuit (see current flow shown in fig. 4C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent 6989997) in view of Kim et al. (US Patent 7683594). 	Regarding claim 7, as best understood, Xu et al. discloses (see fig. 2-4D) that the auxiliary switching device (Q3) is operated using a synchronous rectifier control output of a conventional buck converter controller (controller generating the gate signal of Q3). 	Xu et al. does not disclose that the synchronous rectifier switching device is operated using a synchronous rectifier control output of a conventional buck converter controller with a predetermined delay. 	Kim et al. discloses (see fig. 6) that a synchronous rectifier switching device (low-side switching device) is operated using a synchronous rectifier control output of a conventional buck converter controller with a predetermined delay (dead time control circuit generating gate signal for the low-side switching device). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Xu et al. to include the features of Kim et al. because it’s used a means to reduce potential switching losses, thus .  	
Claim 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent 6989997). 	Regarding claim 9, Xu et al. discloses the claimed invention except for the inductance being a parasitic inductance. It would have been obvious to one having ordinary skill in the art at the time the inventio was filed to have the inductance be a parasitic inductance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Xu et al. to include the features of having the inductance be a parasitic inductance, because it allows for a specific design choice, which can provide a reduction in component variance, thus increasing operational efficiencies. 	Regarding claim 11, Xu et al. discloses the claimed invention except for the parasitic inductance being designed to provide a desired inductance value, the desired inductance value being selected to provide sufficient energy to achieve reduced switching devices of the main switching device and the auxiliary switching device without circulating excess energy in the circuit. It would have been obvious to one having ordinary skill in the art at the time the inventio was filed to have the parasitic inductance be designed to provide a desired inductance value, the desired inductance value being selected to provide sufficient energy to achieve reduced switching devices .
Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 20, the prior art fails to teach or disclose a control method for a DC-DC power converter, the method comprising: turning on the main switching device, thereby storing energy in the magnetic energy storage element and an inductance of the resonant circuit; responsive to a current through the magnetic energy storage element reaching a threshold, turning off the main switching device and turning on the auxiliary switching device, thereby beginning transfer of energy stored in the inductance to a capacitor of the resonant circuit; after a first delay, turning on the synchronous rectifier switching device in a zero current switching condition as a result of energy stored in the inductance of the resonant circuit; turning off the auxiliary switching device commencing a second delay period; during the second delay period, turning on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-4, 6, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Cuk (US 2011/0285369) discloses a three-switch step-down converter with a resonant circuit. 	Lehn et al. (US Patent 9059636) discloses a dc/dc converter circuit using an LLC circuit. 	LaBella et al. (US Patent 10177658) discloses methods and apparatus for adaptive timing for zero voltage transitions in power converters.  	Jong et al. (US Patent 10658928) discloses a switched capacitor converter with .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.